DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikawa et al. (U.S. 2019/0027345).
Referring to Figures 1, 3, paragraphs [0034]-[0039], [0051]-[0062], Ishikawa et al. disclose a dielectric member 14, 52 that is attached to a lower surface of a stage 18 (Figs. 1, 3, pars. [0051]-[0052]), the stage including a base provided with a base channel F1, 70 through which a heat exchange medium flows (Fig. 1 par.[0039]), the dielectric member comprising: at least one first component 52 including a passage that is connected to the base channel (Fig. 3, par.[0051]);  and a second component surrounding the first component 14 (Figs. 1, 3, par.[0035]). 
		With respect to claims 2, 10, the dielectric member of Ishikawa et al. further includes wherein the dielectric member is formed of ceramic (pars. [0035], [0051]). 
 
	With respect to claims 3, 5, 11, 13, the dielectric member of Ishikawa et al. further includes wherein the second component 14 includes at least one opening in which the first component 52 is disposed, the opening being provided at a location away from a center of the second component (Figs 1, 3). 

With respect to claim 9, referring to Figures 1, 3, paragraphs [0034]-[0039], [0051]-[0062], Ishikawa et al. disclose a structure comprising: a stage 18 including a base (Figs. 1, 3, pars. [0051]-[0052]), the base being provided with a base channel F1, 70 through which a heat exchange medium flows (Fig. 1 par.[0039]);  and a dielectric member 14, 52 attached to a lower surface of the stage, the dielectric member including at least one first component 52 including a passage that is connected to the base channel (Fig. 3, par.[0051]);  and a second component 14 surrounding the first component (Figs. 1, 3, par.[0035]). 
	With respect to claim 17, a substrate processing apparatus of Ishikawa et al. further comprising the structure according to claim 9 (Fig. 1). 
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hanawa et al.’781, Oohashi et al.’725, Sarode Vishwanath et al.’258, Inazumachi et al.’259, and Yoshigai et al.’045 teach dielectric member attached to a lower surface of a stage and wherein a stage has a base channel. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432. The examiner can normally be reached Monday-Thursday 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michelle CROWELL/Examiner, Art Unit 1716                                                                                                                                                                                                        
/PARVIZ HASSANZADEH/Supervisory Patent Examiner, Art Unit 1716